Citation Nr: 0605437	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for chronic enteritis 
associated with Zollinger-Ellison syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2004.  

In November 2004, the Board remanded the veteran's claim for 
further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested chronic 
enteritis associated with Zollinger-Ellison syndrome in 
service or for many years thereafter.  

2.  The currently demonstrated chronic enteritis associated 
with Zollinger-Ellison syndrome is not shown to have been due 
to any event or incident of the veteran's period of active 
service.  




CONCLUSION OF LAW

The veteran's disability to include the chronic enteritis 
associated with Zollinger-Ellison syndrome is not due to 
disease or injury that was incurred in or aggravated by the 
veteran's active duty military service; nor may any related 
peptic ulcer be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in January 2003, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the August 2003 statement of the case and the January 2004 
and June 2005 Supplemental Statements of the Case, the RO 
provided the regulations for service connection, and thereby 
informed the veteran of the evidence needed to substantiate 
his claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a VA examination in May 2005.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

The December 1942 enlistment examination is negative for any 
complaints, findings or reported history of a stomach 
disorder.  

The service medical records show that in September 1944, the 
veteran was hospitalized for acute appendicitis.  The veteran 
complained of nausea, vomiting and pain, and had a history of 
frequent previous attacks.  The veteran received an 
appendectomy.  No further complaints of nausea, vomiting, and 
pain were recorded.  

No discharge examination is associated with the veteran's 
service records.  

The June 1974 records from a private hospital show that the 
veteran was admitted for severe abdominal pain.  It was noted 
that the veteran had a past history of attacks of diarrhea.  

The veteran noted that he had stomachaches and took Rolaids 
and Maalox intermittently.  The veteran underwent surgery for 
his condition.  The post-operative diagnoses included those 
of peritonitis, chemical, due to rupture of ulcer of the 
upper jejunum; and probable Zollinger-Ellison syndrome.  

A July 1974 VA hospital report indicates that the veteran was 
admitted to VA hospital following the operation for a 
perforation of a duodenal ulcer.  The veteran's post-
operative course was noted as essentially uneventful, with no 
complaints.  

The VA hospital records from December 1974 indicate that the 
veteran was admitted to the hospital for symptoms suggestive 
of peptic ulcer disease and chronic recurrent diarrhea.  
Zollinger-Ellison syndrome was suspected.  

The diagnoses were those of duodenal and jejunal peptic ulcer 
disease, hyperchlorhydria and chronic enteritis associated 
with Zollinger-Ellison syndrome.  The laboratory results 
subsequently confirmed a diagnosis of Zollinger-Ellison 
syndrome.  

In a March 1976 statement, the veteran stated that his 
doctors indicated that his stomach trouble had started in 
service.  In another March 1976 statement, the veteran 
indicated that his acid problems started shortly after his 
entrance into the service.  He reported noticing that, after 
meals, he had heartburn.  He stated that, after service, his 
problem continued.  He noted that his stomach was removed.  

Submitted in April 1976 were various statements from the 
veteran's family and friends, which indicated that he had 
been having stomach trouble for quite some time, since his 
return from service.  

In a May 1976 statement, the veteran noted that he took 
antacids while in service.  He stated that he did not think 
that any records were kept that noted his use of antacids.  

The VA hospital records from January and February 1977 
indicate that the veteran underwent a total gastrectomy in 
January 1975.  

In a November 1994 statement, the veteran indicated that his 
stomach problems began when he was stationed at Tinker Field, 
Oklahoma.  He recalled one night at Tinker Field when he was 
kept awake with a painful heartburn.  He stated that he was 
sent to sick call, and a doctor made him drink castor oil.  
He noted that the castor oil made him very sick and made him 
leery of ever going to sick call again.  He recalled that 
this occurred in 1943 or 1944.  

Submitted in December 1994 were various statements by the 
veteran's family and friends, which indicated that the 
veteran had problems with his stomach since discharge from 
service.  

In a March 1995 statement, the veteran indicated that he 
believed that his condition began when he was in the service.  

The private medical records dated from April and June 2003 
indicate that the veteran was treated for Zollinger-Ellison 
syndrome.  

Internet articles that described the symptoms and treatment 
methods for Zollinger-Ellison syndrome were submitted in May 
2003.  

In statements submitted in October 2003, the veteran 
indicated that he continued to have stomach problems and paid 
for his medications.  His sister-in-law, a retired registered 
nurse, indicated that she treated him with prescribed vitamin 
B-12 injections for his Zollinger-Ellison syndrome.  He 
indicated that the veteran had a long history of stomach 
problems and underwent a stomach removal procedure.  

At the June 2004 hearing, the veteran testified in relevant 
part that he did not have problems with his stomach prior to 
service.  He stated that his problems began during service.  
He reported getting heartburn after eating, but no other 
symptoms.  

The veteran testified that, following military service, he 
continued to have symptoms, but did not receive medical 
treatment other than his own self-medication.  He reported 
that his symptoms did not get serious until three years after 
he got out of the service.  He noted taking Rolaids and 
Maalox for relief.  He noted that, in 1974, he had severe 
symptoms, and subsequently was hospitalized.  

The May 2005 VA examination indicates that the veteran's 
medical records were reviewed.  The veteran reported that he 
had "acid attacks" during service and modified his diet 
because of his symptoms.  He had no difficulty until 1974, 
when he had a perforated ulcer repaired.  Following a 
diagnosis of Zollinger-Ellison syndrome, a total gastrectomy 
was performed.  The veteran's current symptoms were discussed 
and he was examined.  

The diagnosis was that of Zollinger-Ellison syndrome, treated 
with total gastrectomy, now under treatment with H2 blocker.  

The examiner stated that, following a review of the medical 
record, the diagnosis of Zollinger-Ellison syndrome was made 
approximately 30 years after the veteran was discharged.  

The examiner opined that, even though there were "acid 
attacks" noted during his military service, the long hiatus 
of 30 years without any medical attention was "unsettling" 
to him.  

The examiner stated that, in his opinion, it was not at least 
as likely as not that the Zollinger-Ellison syndrome began 
during the veteran's military career.  The examiner based 
this opinion on the "long hiatus of symptoms between 
discharge from the military and the onset of his significant 
perforated ulcer in 1974."  



Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as peptic ulcers, 
are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.


Analysis

A careful review of the veteran's service medical records 
shows that they are negative for any complaints or treatment 
for a stomach ulcer condition, peptic ulcer disease or acid 
reflux disease symptoms.  Zollinger-Ellison syndrome was not 
diagnosed during service.  

The Board notes that the veteran did experience nausea, 
vomiting and pain in September 1944.  However, these were 
isolated symptoms related to the diagnosed appendicitis.  
Following an appendectomy, the service medical records do not 
show any other treatment for such symptoms or any other 
stomach problems.  

The first post-service evidence of a stomach disability is 
found in private medical records dated in 1974, which noted 
that the veteran had peritonitis due to rupture of an ulcer, 
peptic ulcer disease, and chronic enteritis associated with 
Zollinger-Ellison syndrome.  This evidence came approximately 
28 years after his separation from service.  

The subsequent medical evidence and current medical evidence 
shows that the veteran was diagnosed with Zollinger-Ellison 
syndrome and received continued treatment for that condition.  

Following the May 2005 VA examination and a review of the 
veteran's medical records, the examiner stated that the 
diagnosis of Zollinger-Ellison syndrome was made 
approximately 30 years after the veteran was discharged from 
service.  The examiner stated that his opinion that it was 
not at least as likely as not that the Zollinger-Ellison 
syndrome began during the veteran's military career.  

The examiner based this opinion on the "long hiatus of 
symptoms between discharge from the military and the onset of 
his significant perforated ulcer in 1974."  

In summary, there were no diagnoses or treatment for a 
stomach ulcer disability or chronic enteritis associated with 
Zollinger-Ellison syndrome in service, and there is a lack of 
evidence of treatment over the years since service, until 
1974.  See 38 C.F.R. § 3.303.  

Likewise, there is no evidence of a diagnosis of related 
ulcer disease within one year of service that would trigger 
the presumption that the condition was incurred in service.  

Without evidence of a chronic disability in service or within 
one year thereafter, and no competent medical evidence 
linking his current disability to his service, service 
connection is not warranted for the veteran's chronic 
enteritis associated with Zollinger-Ellison syndrome.  See 38 
C.F.R. §§ 3.307, 3.309(a).  

Although the Board does not question the sincerity of the 
veteran's conviction that his chronic enteritis associated 
with Zollinger-Ellison syndrome is related to or had its 
onset during service, the Board notes that, as a lay person, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. at 520; 
Charles v. Principi, 16 Vet. App. at 374-75; cf. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and based upon the 
evidence of record, specifically the May 2005 VA opinion, 
there is no basis upon which to grant the veteran's claim; 
therefore, the appeal must be denied.  

In light of these circumstances, the Board must conclude that 
service connection is not warranted for chronic enteritis 
associated with Zollinger-Ellison syndrome.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
chronic enteritis associated with Zollinger-Ellison syndrome.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for chronic enteritis associated with 
Zollinger-Ellison syndrome is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


